Citation Nr: 1139634	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-13 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his May 2008 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held at the RO.  In September 2009, the RO sent the Veteran correspondence notifying him that his Travel Board hearing was scheduled for October 2009.  The Veteran failed to appeal for the scheduled hearing.  As the record contains no explanation for the Veteran's failure to appear or his desire for a hearing to be rescheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The Board notes that after the issuance of the May 2008 Statement of the Case, the Veteran submitted additional evidence along with a written waiver of initial RO consideration of this evidence.  Therefore, the Board accepts this new evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The evidence of record shows that the Veteran's paranoid schizophrenia results in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for schizophrenia, paranoid type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this higher rating claim for schizophrenia at present without detriment to the due process rights of the Veteran.

Increased Ratings - Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

The Veteran's schizophrenia rating has been adjudicated pursuant to the rating criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9203 (2011), for rating schizophrenia, paranoid type.

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Factual Background and Analysis

The Veteran essentially asserts that his schizophrenia has worsened over time.  Historically, service connection for schizophrenia, paranoid type, was granted in a December 2005 rating decision and a 70 percent disability rating was assigned, effective November 27, 2002.  On August 21, 2006, the Veteran's current claim for increase was received by VA when he claimed entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran underwent a VA mental examination in December 2005.  It was noted that he had been seen in the VA mental health clinic and been given Prolixin on a regular basis since 2000 and was very compliant with this treatment.  The Veteran told the examiner that he never had visual or auditory hallucinations, but did have paranoid delusions.  Beginning with his military service, the Veteran said that he felt that people were out to get him, that people were after him, and that people picked on him.  The examiner also noted some cognitive dysfunction, which she stated was consistent with a schizophrenia diagnosis.  The Veteran also reported a certain fogginess and that he was unable to communicate well with others.  He complained of a difficult time understanding what other people wanted from him and that he had a hard time communicating what he wanted from other people.  He said that at times he felt that people might be trying to read his mind or his thoughts.  He also reported an occasional aggressive outburst in response to the delusion that people were out to hurt him.  He had no problems with his appetite or with sleeping.  

On mental status examination, the Veteran was alert and oriented in three spheres.  It was noted that the Veteran was very well groomed and well dressed.  He displayed good eye contact, but was distracted at times.  The examiner noted that while the Veteran was cooperative one could tell that the Veteran was having a difficult time concentrating.  His speech was of average rate, volume and tone.  His mood was noted as mildly irritable.  His affect was of decreased range and intensity.  He was not labile and was noted as appropriate at the content of the thought.  The examiner considered, based on their conversation, that the Veteran was of below average intellectual functioning.  He denied hallucinations or illusions, but reported paranoid delusions.  It was noted that he even asked the examiner why she asked questions in an interrogating manner.  Insight and judgment were considered limited and his abstract reasoning was not tested.  The VA examiner also found that the Veteran was not competent to handle his own finances.  Diagnosis was schizophrenia, paranoid type, with a GAF score of 50 assigned.  The examiner opined that the Veteran was severely occupationally dysfunctional due to his schizophrenia and was not employable.  

VA outpatient treatment records dated from August 2005 (a year before the Veteran filed his current claim for increase) to June 2009 reveal that the Veteran received an injection of Prolixin decanoate, 12.5 mg, about every two weeks at a VA mental health clinic.  When symptomatology was recorded, his appearance was generally appropriate, he was oriented to person, place, and time, and he denied any complaints of hallucinations, delusions, paranoia, or suicidal and homicidal ideation.  GAF scores were occasionally assigned.  The Board's review of these records show that the Veteran was assigned either a 55 or a 60 score during this time period.  

The Veteran was declared not competent to handle the disbursement of his funds in a March 2006 rating decision.  

The Veteran underwent a VA mental examination in February 2007 by the same VA psychiatrist who conducted the October 2005 examination.  She noted that the Veteran had been receiving Prolixin shots every two weeks and had been stable on this for more than 20 years.  Because of this treatment the examiner noted that the Veteran had not had any movement disorder.  The examiner stated that the Veteran's psychiatric symptoms were mild to moderate and daily in frequency.  There had not been any remission and the Veteran was unemployed.  

On examination, the Veteran was oriented to person, place and time.  His mental status was described as within normal limits.  The examiner found that the Veteran was still not competent to handle his funds or manage his financial affairs.  While he had a history of significant psychotic symptoms he did not have any hallucinations or delusions with the exception of infrequent paranoid delusions about his wife sleeping with other men.  Flat affect and cognitive dulling were also noted.  The Veteran did not display any inappropriate behavior and did not have any suicidal or homicidal thoughts.  He was able to maintain minimal personal hygiene and to perform the basic activities of daily living.  There was no indication of memory loss or impairment, obsessive or ritualistic behavior, or panic attacks.  The Veteran's speech was of a normal rate and flow and he did not manifest irrelevant, illogical or obscure speech patterns.  The examiner stated that there were no symptoms of depression, depressed mood or anxiety.  He also did not evidence impaired impulse control or sleep impairment.  Diagnosis was schizophrenia, paranoid type, and a GAF score of 60 was assigned.  The examiner also opined that the Veteran did not have the ability to process things cognitively in order to work on a consistent basis.  

In an August 2007 rating decision, the Veteran was granted a TDIU, effective January 17, 2006.  In an April 2008 rating decision, the effective date of the TDIU was extended to November 27, 2002.  

In examining the evidence in this case, the Board concludes that although the Veteran is not shown to have all of the psychiatric symptoms listed in the Rating Schedule for the assignment of a 100 percent disability rating, the evidence as a whole supports a determination that the Veteran has total occupational impairment as a result of his service-connected schizophrenia.  A VA examination was done in December 2005.  The examiner reviewed the claims file and interviewed the Veteran.  She found that the Veteran was distracted, had a difficult time concentrating, was of below average intellectual functioning, and was severely occupationally dysfunctional due to his schizophrenia and was not employable.  More than a year later she again examined the Veteran in February 2007 and found there had been no remission of symptoms and that the Veteran was still unemployable.  She opined that the Veteran did not have the ability to process things cognitively in order to be employed on a consistent basis.  

Therefore, the Board finds it appropriate in this case to resolve all reasonable doubt in the Veteran's favor and find that the Veteran has total occupational and social impairment as a result of his service-connected schizophrenia, paranoid type.  The evidence clearly shows gross impairment in thought processes or communication, even though the other rating criteria normally satisfied for a 100 percent rating are not fully supported by the evidence of record.  Accordingly, a 100 percent schedular disability rating is warranted under Diagnostic Code 9203.  The previous adjudication of the Veteran's TDIU claim in his favor also supports this finding as the Veteran is only service-connected for his schizophrenia disorder.  

The Board finds that the GAF scores in the claims file, which reflect moderate to serious symptoms, pose no bar to finding that the Veteran has total occupational and social impairment consistent with a 100 percent rating.  As noted above, an assigned GAF score is not dispositive of the percentage rating issue.  Disability ratings must be based on the actual symptoms of a psychiatric disorder.  See 38 C.F.R. § 4.126(a) (2011).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied, and a 100 percent disability rating will be assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

A 100 percent rating for schizophrenia, paranoid type, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


